Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of the crime of impersonating an officer (Penal Law, § 931), from an order denying his motion to dismiss the information, and from the sentence that he be imprisoned in the workhouse for three months. Judgment of conviction and order affirmed. Appeal from sentence dismissed. No opinion. Lazansky, P. J., Johnston and Adel, JJ., concur; Hagarty and Taylor, JJ., dissent and vote to reverse and to dismiss the information.